172 F.3d 923
CITIZEN ACTION FUND, doing business as Louisiana CitizenAction, Plaintiff-Appellant,v.CITY OF MORGAN CITY, et al., Defendants,City of Morgan City, Defendant-Appellee.
No. 97-30983.
United States Court of Appeals,Fifth Circuit.
April 14, 1999.

Maureen Blackburn Jennings, New Orleans, LA, for Plaintiff-Appellant.
Kay A. Theunissen, Preis, Kraft & Roy, James J. Hautot, Jr., Judice & Adley, Lafayette, LA, for Defendant-Appellee.
Appeal from the United States District Court for the Western District of Louisiana;  Rebecca F. Doherty, Judge.
Before DeMOSS, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
While this cause was pending a petition for rehearing en banc following our opinion of September 3, 1998, the parties agreed to a settlement and have filed a motion to dismiss the appeal.  On consideration of the motion it is ordered that the agreed motion to dismiss the appeal is GRANTED, and, no poll having been taken on the petition for rehearing en banc, our prior opinion herein is WITHDRAWN.  The petition for rehearing en banc is DENIED AS MOOT, and the appeal is DISMISSED.